Per Curiam.
This court, in an original proceeding, considered the relator’s application for temporary suspension of the respondent, Michael G. Buchan.
We suspended the respondent and directed him to comply with Neb. Ct. R. of Discipline 16 (rev. 1989), which he failed to do. This court then ordered the respondent to show cause why he should not be disbarred for failure to comply with the rules and orders of the court.
Having failed to show cause why he should not be disbarred, *217the respondent, Michael G. Buchan, is hereby disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.